


Contract #3310
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS


This TRANSPORTATION SERVICE AGREEMENT, hereinafter referred to as "Agreement,"
is made and entered into by and between CenterPoint Energy - Mississippi River
Transmission, LLC, a Delaware limited liability company, hereinafter called
"MRT," and Laclede Gas Company, a Missouri Corporation, hereinafter called
"Customer."


In consideration of the mutual covenants herein contained, the parties hereto
agree that MRT shall transport for Customer, on a firm basis, and Customer shall
furnish, or cause to be furnished, to MRT natural gas for such transportation
during the term hereof, at the rates and on the terms and conditions hereinafter
provided.




1)
TERM



Effective Date: Originally May 1, 2002, as amended and restated effective August
1, 2013


Primary Term End Date:
MDQ #1: July 31, 2016
MDQ #2: July 31, 2015
Evergreen/Term Extension?     Yes




This Agreement shall become effective as of August 1, 2013, and shall continue
for applicable primary terms described above; provided, however, this Agreement
(and the respective MDQs) shall continue to be in effect from year to year
thereafter unless and until terminated by either MRT or Customer by written
notice, or electronically via the Internet as permitted or required by MRT, to
the other delivered at least 12 months prior to the applicable term end date for
each MDQ specified above.




2)
QUANTITIES



Maximum Daily Quantities: MDQ #1    223,089_Dth/D
MDQ #2 437,240_Dth/D


Rate Zone Capacities: See Exhibit A




3)
RECEIPT AND DELIVERY POINTS



See Exhibit A




4)
RATE



Service hereunder shall be provided pursuant to Rate Schedule FTS. Customer
shall pay, or cause to be paid, to MRT each month for all services provided
hereunder the maximum applicable rate and any other charges specified in MRT's
FERC Gas Tariff, as on file and in effect from time to time (“Tariff”), for
services rendered hereunder, unless otherwise agreed (either in writing or
electronically via the Internet as required by MRT) by MRT and Customer in an
Exhibit B, or other format provided for in MRT's Tariff, in effect during the
term of this Agreement, or in a capacity release award.






5)
ADDRESSES



For Notices to Customer:
 
For Bills to Customer:
 
 
Laclede Gas Company
 
Laclede Gas Company
 
 
Attn: Mark C. Darrell
 
Attn: Gas Accounting
 
 
720 Olive Street
 
720 Olive Street, 13th Floor
 
 
St. Louis, MO 63101
 
St. Louis, MO 63101
 
 
Telephone: 314-342-0520
 
Telephone: (314) 658-8465
 
 
Facsimile: (314) 421-1979
 
Facsimile: (314) 658-8466
 
 
E-Mail: Mark.Darrell@TheLacledeGroup.com
 
 
 

    
























Page 1 of 5




--------------------------------------------------------------------------------




Contract # 3310
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS
(continued)




MRT's wire transfer information and addresses for notices and payments shall be
located on MRT's Internet Web Site.


        


IN WITNESS WHEREOF, the parties have executed this Agreement as of the last date
shown below.
CENTERPOINT ENERGY - MISSISSIPPI RIVER
 
LACLEDE GAS COMPANY
 
     TRANSMISSION, LLC
 
 
 
 
 
 
 
 
 
By: /s/ Michael C. Stoll
 
By: /s/ Steven F. Mathews
Name: Michael C. Stoll
 
Name: Steven F. Mathews
Title: Division VP Marketing MRT
 
Title: VP Gas Operations
Date: July 29, 2013
 
Date: July 30, 2013







     


































































































Page 2 of 5




--------------------------------------------------------------------------------






Contract # 3310
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS


GENERAL TERMS AND CONDITIONS




1)
Upon termination hereof for whatever reason, Customer agrees to stop delivering
gas to MRT for transportation hereunder. In addition, upon termination of this
Agreement, Customer agrees that it will thereafter make no further demand for
service hereunder and MRT agrees that it will make no further demand for the
continuation of services or any payment related thereto, other than payments
which are due with respect to any services previously provided. Customer agrees
to cooperate with and assist MRT in obtaining whatever regulatory approvals and
authorizations, if any, are necessary or appropriate in view of such termination
and abandonment of service hereunder.



2)
Termination of this Agreement shall not relieve either party of any obligation
that might otherwise exist to correct any volume imbalance hereunder nor relieve
Customer of its obligation to pay any monies due hereunder to MRT.



3)
In accordance with the terms and conditions of Section 17 of the General Terms
and Conditions (“GT&C”) of MRT's Tariff, if Customer fails to pay within thirty
(30) days after payment is due all of the amount of any bill for service
rendered by MRT hereunder, MRT, upon ten (10) days' prior written notice to
Customer, may suspend further receipt and/or delivery of gas until such past due
amount is paid, or satisfactory credit arrangements have been made in accordance
with Section 5 of the GT&C. If Customer fails to pay or make satisfactory credit
arrangements within such ten (10) day notice period, MRT, in addition to any
other remedy it may have hereunder, may, upon thirty (30) days' written notice
to Customer, terminate this Agreement and cease further receipt and/or delivery
of gas on behalf of Customer.



4)
Service hereunder shall be provided pursuant to Rate Schedule FTS of MRT's
Tariff. Customer will provide Fuel Use and LUFG.



5)
This Agreement shall be subject to the provisions of the applicable rate
schedule as well as the GT&C, and such provisions are incorporated herein by
this reference. Any curtailment of transportation service hereunder shall be in
accordance with the priorities set out in MRT's GT&C. To the extent not
inconsistent with effective law, MRT shall have the right to determine the
priority and/or scheduling of the transportation service under this Agreement
and to revise the priority and/or scheduling of this transportation service from
time to time.



6)
MRT shall have the right at any time and from time to time to file and place
into effect unilateral changes or modifications in the rates and charges, and
other terms and conditions of service hereunder, as set forth in the applicable
rate schedule and in the GT&C, in accordance with the Natural Gas Act or other
applicable law. In the event that MRT places on file with the Commission another
rate schedule which may be applicable to service rendered hereunder, then MRT,
at its option, may, from and after the effective date of such rate schedule,
utilize such rate schedule in the performance of this Agreement. Such rate
schedule or superseding rate schedule(s) and any revisions thereof which shall
be filed and become effective shall apply to and be a part of this Agreement.
MRT shall have the right to propose, file and make effective with the
Commission, or other body having jurisdiction, changes and revisions of any
effective rate schedule(s) and/or GT&C, or to propose, file, and make effective
superseding rate schedules and/or GT&C, for the purpose of changing the rates,
charges, and other provisions thereof effective as to Customer.



7)
Customer may deliver or cause to be delivered to MRT a maximum receipt point
quantity at the Receipt Points described herein, and MRT shall redeliver
thermally equivalent quantities at the Delivery Points described herein which
excludes a quantity of gas for Fuel Use and LUFG. A maximum delivery point
quantity is also specified for each MRT delivery point. For firm service, the
sum of all individual maximum receipt point quantities shall not exceed the
maximum receipt point quantities in the aggregate. For firm service, the sum of
all individual maximum delivery point quantities shall not exceed the maximum
daily quantity set forth in this Agreement.



8)
For firm service, Secondary Receipt and Secondary Delivery Points are available
to Customer pursuant to the GT&C of MRT's Tariff. Customer agrees to pay any
additional charges applicable to its utilization of a Secondary Receipt Point.























































Page 3 of 5




--------------------------------------------------------------------------------






Contract # 3310
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS


GENERAL TERMS AND CONDITIONS
(continued)




9)
Except as provided in this paragraph, this Agreement shall not be assigned by
Customer in whole or in part without MRT's prior written or electronic consent,
which consent shall not be unreasonably withheld. Customers under Rate Schedules
FTS and SCT may release their capacity consistent with the terms and conditions
of the applicable rate schedule and the GT&C of MRT's tariff. Additionally,
Customer may request that MRT consent to Customer's assignment of this
Agreement, in whole, to an entity affiliated with Customer. For firm contracts,
MRT will only consent to assignment of the contract to a Customer's affiliate,
subject to the assignee's satisfaction of the criteria in Section 5.4(k), GT&C,
in the situation in which, after Customer obtains the contract, a corporate
reorganization results in a transfer to an affiliate of the function for which
the capacity was obtained. Any entity that succeeds by purchase, merger,
consolidation or otherwise to the properties of Customer, substantially as an
entirety, shall be entitled to the rights and shall be subject to the
obligations of its predecessors in title under this Agreement. In addition to
all other rights and remedies, MRT may terminate the Agreement immediately if it
is assigned by Customer without MRT's consent, whether the assignment or
contract be voluntary or by operation of law or otherwise. Subject to the above,
the respective rights and obligations of the parties under the Agreement shall
extend to and be binding upon their heirs, successors, assigns and legal
representatives.



10)
Any notice, statement, or bill provided for in this Agreement shall be in
writing and shall be considered as delivered when hand-delivered or when
received by the other party if mailed by United States mail, postage prepaid, to
the addresses specified herein (unless and until either party notifies the
other, in writing, of a change in its address). Additionally, notices shall be
considered as delivered, if received, when sent via facsimile or through other
electronic means.



11)
Each party shall notify the other in writing of the name, address, telephone
number, telecopy number and e-mail address of the person or persons who shall
have authority to act for such party in connection with this Agreement, and
operating notices shall thereafter be served upon such person or persons.



12)
This Agreement constitutes the entire agreement between the parties and no
waiver, representation or agreement, oral or otherwise, shall affect the subject
matter hereof unless and until such waiver, representation or agreement is
reduced to writing or, if MRT permits or requires, otherwise memorialized via
electronic means, and executed by authorized representatives of the parties. No
waiver by either Customer or MRT of any one or more defaults by the other in
performance of any of the provisions of the Agreement shall operate or be
construed as a waiver of any other existing or future default or defaults,
whether of a like or of a different character.



13)
THE INTERPRETATION AND PERFORMANCE OF THIS AGREEMENT SHALL BE IN ACCORDANCE WITH
THE LAWS OF THE STATE OF MISSOURI, EXCLUDING CONFLICTS OF LAW PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF A DIFFERENT JURISDICTION.



14)
For firm service, Exhibit(s) A attached hereto is incorporated into this
Agreement in its entirety.



15)
This Agreement amends and restates the Service Agreement dated March 18, 2008
between the parties hereto.



16)
Pursuant to Section 15.10, GT&C of MRT's Tariff, the parties have agreed to
consolidate FTS Contract Nos. 5536,5537 and 5538 herewith in connection with an
extension of the term with respect to part of the capacity previously committed
under the consolidated Agreements.





17)
Pursuant to Section 15.3, GT&C of MRTs Tariff, the parties agree that for each
MDQ listed in Section 2, Quantities above, Customer shall have a Right of First
Refusal (“ROFR”). If Customer chooses to exercise its ROFR, it shall do so by
following the procedures applicable to the exercise of a ROFR provided for in
MRT's Tariff.























































Page 4 of 5




--------------------------------------------------------------------------------






Contract # 3310
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS


GENERAL TERMS AND CONDITIONS
(continued)




18)
Pursuant to Section 5.1(a), Rate Schedule NNT, of MRT's Tariff, if after August
1, 2013 a firm customer of Customer (“Bypassing Customer”) directly connects
with MRT and terminates its customer relationship with Customer, Customer shall
have the right to reduce its MDQ, with corresponding reductions in other
applicable MRT contract entitlements, upon written notice to MRT. The parties
intend that the amount of the reduction is to reflect the amount of capacity
that Customer had reserved under this Agreement to serve on a firm basis those
requirements of the Bypassing Customer that were being served on Customer's
system on August 1, 2013, whether or not those requirements as of August 1,
2013, were those of the Bypassing Customer or of a predecessor customer of
Customer. The amount of the MDQ reduction may be determined in one of two ways.
Customer may provide an affidavit to MRT setting out the Bypassing Customer's
contract demand on Customer for the contract year in which the bypass is to take
place and the average of that contract demand and the Bypassing Customer's
contract demands on Customer for the two preceding contract years. If Customer
provides such an affidavit, the amount of the MDQ reduction shall equal the
amount designated by Customer up to the greater of (1) the Bypassing Customer's
average contract demand amount set out in Customer's affidavit or (2) the
Bypassing Customer's contract demand on Customer for the contract year in which
the bypass is to take place. Alternatively, if Customer proposes an MDQ
reduction greater than the maximum amount described in the preceding sentence
Customer shall provide MRT with the proposed amount of the MDQ reduction and the
basis for that amount. MRT's agreement to the amount of the MDQ reduction
proposed by Customer under this alternative shall not be withheld unreasonably.
This right to reduce MDQ can be exercised up to thirty (30) days after service
commences to the Bypassing Customer over its direct connection with MRT as
follows: the MDQ reduction will be effective the latest of (1) the first day of
the second calendar month (a) after such service commences or (b) after exercise
by Customer of its right or (2) the first day of the month after the termination
of the Bypassing Customer's customer relationship with Customer. Nothing
contained in this paragraph 18 shall preclude Customer from claiming and
exercising any additional rights to reduce MDQ available to bypassed LDCs under
the policies promulgated by the FERC (see. e.g., Williams Natural Gas Company,
81 FERC ¶61,301 (1997) at 62,412), as modified or amended from time to time.



19)
Pursuant to Section 5.1(b), Rate Schedule NNT, of MRT's Tariff, if Customer
unbundles its combined sales and distribution services for its local
distribution system pursuant to an order of any governing authority having
jurisdiction (“Unbundling”), Customer and MRT shall cooperate through reasonable
means in an effort to implement the Unbundling in a manner that is fair to both
parties. Among other opportunities for cooperation that may arise at the time to
effectuate the ordered Unbundling in a reasonable manner, Customer and MRT will
work together to assign to the appropriate entities, using the tariff capacity
release procedures (or such other mechanisms as may be available at the time),
capacity held by Customer under this Agreement to serve the customers whose
services are being unbundled. Revenues received by MRT from replacement shippers
attributable to demand or reservation charge payments for such released capacity
shall be credited to Customer, in accordance with the Tariff, to the extent of
the demand or reservation charge obligation that Customer may have with respect
to such capacity. With respect to the MRT capacity retained by Customer, if any,
after the parties have cooperated to implement Unbundling as set out above,
Customer will continue to have those rights relating to bypass set out in the
preceding paragraph.























































































Page 5 of 5




--------------------------------------------------------------------------------




Contract # 3310
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS




EXHIBIT A


Primary Path(s) for MDQ #1
 
 
 
 
 
 
 
 
 
From:
 
To:
 
 
#808527 CEGT Waskom
 
#91030 MOGAS Pipeline
 
 
#12817 Trunkline Gas Company
#805526 Laclede Gas Aggregate
 
 

Line Capacities
 
 
 
 
 
West
75,968 Dth/d
 
 
 
 
Pursuant to Section 8.2 (b) (iii), GT&C of MRT's Tariff, on any given day the
Customer is entitled to the greater of 75,968 Dth or 74.47% of available West
 
Line Capacity.
 
 
 
 
 
South Field Main
174,194 Dth/d
 
 
 
 
North Field Main
143,089 Dth/d
 
 
 
 
Market East
80,000 Dth/d
 
 
 

Line Priority
 
 
 
 
 
South Field/West
75,968 Dth/d
 
 
 
 
South Field/Main
174,194 Dth/d
 
 
 
 
North Field/Main
143,089 Dth/d
 
 
 
 
Market/East
80,000 Dth/d
 
 
 

Rate Zone Capacities
 
 
 
 
South Field
174,194 Dth/d
 
 
 
 
North Field
143,089 Dth/d
 
 
 
 
Market
223,089 Dth/d
 
 
 

Primary Path(s) for MDQ #2
 
 
 
 
 
 
 
 
 
From:
 
To:
 
 
#805607 Storage
 
#91030 MOGAS Pipeline
 
 
#12817 Trunkline Gas Company
#805526 Laclede Gas Aggregate
 
 

Line Capacities
 
 
 
 
 
West
    0 Dth/d
 
 
 
 
South Field Main
209,032 Dth/d
 
 
 
 
North Field Main
347,240 Dth/d
 
 
 
 
Market East
90,000 Dth/d
 
 
 

Line Priority
 
 
 
 
 
South Field/West
0 Dth/d
 
 
 
 
South Field/Main
209,032 Dth/d
 
 
 
 
North Field/Main
347,240 Dth/d
 
 
 
 
Market/East
90,000 Dth/d
 
 
 

Rate Zone Capacities
 
 
 
 
South Field
209,032 Dth/d
 
 
 
 
North Field
347,240 Dth/d
 
 
 
 
Market
437,240 Dth/d
 
 
 

Page 1 of 3




--------------------------------------------------------------------------------




Contract # 3310
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS




EXHIBIT A
(continued)




PRIMARY RECEIPT POINTS AND PRIMARY DELIVERY POINTS FOR MDQ #1
Primary Receipt Points
Maximum Quantity*
 
Primary Delivery Points
Maximum Quantity*
CEGT Glendale
 
 
Laclede Gas Aggregate
 
#805547
49,032 Dth/d
 
#805526
195,000 Dth/d
 
 
 
 
 
Trunkline Gas Company
 
 
MOGAS Pipeline
 
#12817
80,000 Dth/d
 
#91030
28,089 Dth/d
 
 
 
 
 
Texas Gas Boardwalk
 
 
 
 
#90722
10,530 Dth/d
 
 
 
 
 
 
 
 
CEGT Perryville
 
 
 
 
#12993
7,559 Dth/d
 
 
 
 
 
 
 
 
CEGT Waskom
 
 
 
 
#808527
39,527 Dthj/d
 
 
 
 
 
 
 
 
Sligo
 
 
 
 
#90386
36,441 Dth/d
 
 
 
 
 
 
 
 
Storage
 
 
 
 
#805607
174,194 Dth/d
 
 
 



PRIMARY RECEIPT POINTS AND PRIMARY DELIVERY POINTS FOR MDQ #2
Primary Receipt Points
Maximum Quantity*
 
Primary Delivery Points
Maximum Quantity*
CEGT Glendale
 
 
Laclede Gas Aggregate
 
#805547
134,940 Dth/d
 
#805526
423,829 Dth/d
 
 
 
 
 
Trunkline Gas Company
 
 
MOGAS Pipeline
 
#12817
40,928 Dth/d
 
#91030
13,411 Dth/d
 
 
 
 
 
Gulf South
 
 
 
 
#90496
135,000 Dth/d
 
 
 
 
 
 
 
 
Ozark
 
 
 
 
#90523
21,800 Dth/d
 
 
 
 
 
 
 
 
NGPL Shattuc/Clinton
 
 
 
 
#805588
49,072 Dthj/d
 
 
 
 
 
 
 
 
Texas Gas Boardwalk
 
 
 
 
#90722
55,500 Dth/d
 
 
 
 
 
 
 
 
Storage
 
 
 
 
#805607
209,032 Dth/d
 
 
 



* On any day MRT shall not be obligated to receive or deliver a cumulative
quantity in excess of the Maximum Daily Quantities set forth in this Agreement.


Page 2 of 3




--------------------------------------------------------------------------------




Contract # 3310
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS




EXHIBIT A
(continued)












CENTERPOINT ENERGY - MISSISSIPPI RIVER
 
LACLEDE GAS COMPANY
 
     TRANSMISSION, LLC
 
 
 
 
 
 
 
 
 
By: /s/ Michael C. Stoll
 
By: /s/ Steven F. Mathews
Name: Michael C. Stoll
 
Name: Steven F. Mathews
Title: Division VP Marketing MRT
 
Title: VP Gas Operations
Date: July 29, 2013
 
Date: July 30, 2013







EFFECTIVE August 1, 2013, SUPERSEDES EXHIBIT A DATED March 18, 2008




























































































Page 3 of 3


